Citation Nr: 0618003	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-27 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant's income is excessive for receipt of 
pension benefits.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from February 1951 to 
February 1953.  He is unrepresented in this appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico that the 
appellant's income was excessive for disability pension 
benefits purposes.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2002, the appellant submitted a VA Form 21-527.  
The next month, the RO sent a letter to the appellant that 
informed him about what the evidence had to show to establish 
entitlement to aid and attendance benefits.  However, there 
was no mention of what evidence was needed to demonstrate 
financial eligibility to pension; nor was there any mention 
of what assistance the RO would provide regarding financial 
information.

In a rating decision issued in March 2003, the RO denied 
entitlement to special monthly pension based on the need for 
the aid and attendance of other, as well as based on 
housebound status.  According to the May 2004 Statement of 
the Case (SOC), the appellant was notified of this rating 
decision on March 25, 2003.  The appellant never responded to 
this document.

In a letter dated March 26, 2003, the RO notified the 
appellant that his income was excessive for the receipt of 
pension benefits.  The appellant responded on a VA Form 21-
4138 he submitted in February 2004.  The appellant stated 
that he did not agree with the "decision dated March 26, 
2003 because it took in consideration [his] estranged wife's 
annual income."  He did not mention anything about aid and 
attendance or housebound benefits.

The RO subsequently issued a Statement of the Case on the 
issue of entitlement to special monthly pension (aid and 
attendance/housebound benefits).  This SOC never mentioned 
the question of excessive income that was the focus of the 
appellant's disagreement.

Thereafter, on a VA Form 9 submitted in July 2004, the 
appellant stated that he was responding to the May 2004 SOC 
and he iterated his disagreement with the finding that his 
income precluded his receipt of pension benefits.  He did not 
mention anything about aid and attendance or housebound 
benefits.

The RO then issued a Supplemental Statement of the Case 
(SSOC), in August 2004, in which the issue of excessive 
income for pension was addressed.  The appellant did not 
contact the RO until April 2005, when he sent in a 
Certification of Death form that indicated his spouse had 
died in June 2004.

As a result of this sequence of events, this case is mired in 
a procedural muddle.  VA has specified duties to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VA must notify a 
claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Furthermore, the United States Court 
of Appeals for Veterans Claims (Court) has clarified the 
scope of the duty to assist provisions and has found that the 
provisions of 38 U.S.C.A. § 5103(a) must be fulfilled 
satisfactorily before a case is ready for Board review.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).  

The Board finds that the duty to assist provisions have not 
been fulfilled in this case.  To ensure that VA has met its 
duty to assist the appellant in developing the facts 
pertinent to his claim, the case REMANDED to the RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim concerning his 
financial eligibility for pension, and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should be 
told to submit all pertinent evidence 
regarding his income and medical expenses 
he has in his possession.

2.  The AMC/RO should contact the 
appellant in writing and ask him to 
provide the following:

	a)  A completed VA Form 21-0516-1, 
Improved Pension Eligibility Verification 
Report; and 
	b)  A completed VA Form 21-8416, 
Medical Expense Report for each year 
since 2002.

3.  The AMC/RO should take such 
additional development action(s) as it 
deems proper with respect to the 
eligibility to pension benefits claim on 
appeal, and follow all applicable 
regulations and directives implementing 
the provisions of the VCAA delineating 
VA's duties regarding notice and 
development.  

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


